By the Court, Jewett, J.
If the fees for all the services rendered by the clerk in this case were taxed according to the provisions of the revised statutes, the amount would be less than the sum which has been taxed. But the act of 1840 has provided a different rate of compensation for a portion of them, by declaring that the clerks of counties &c. “ shall charge and receive for searching and certifying the title of and incumbrances upon real estate, ten cents for each conveyance and incumbrance certified by him, instead of fees now allowed by law, provided that such fees shall in no case amount to less than fifty cents, nor more than five dollars.” (Stat. 1840, p. 290, § 13.) Another act passed at the same session prescribes the fees to be taken by county clerks for searching the dockets of judgments and de*173crees, viz: for five years or less, including the transcript and certificate, twenty-five cents, (Id. p. 335, § 33,) and the fortieth section of the same statute repeals so much of the thirtieth section of the title of the revised statutes prescribing the fees of certain officers, as relates to the fees of the clerks of the court of common pleas. (Id. p. 336; 2 R. S. 639.) But the legislature, in 1844, repealed the above mentioned thirty-third section of the act of 1840, which leaves the fees of the county clerks for searching the dockets of judgments, to be reckoned according to the thirtieth section of the revised statutes above referred to. (Stat. 1844, p. 92, § 8.)
The fees which should have been taxed in this case are: for searching and certifying the title and incumbrances, four conveyances, «fee. only being certified, according to the thirteenth section of the act of 1840, fifty cents; for searching the dockets for judgments against one person for two years, and another for ten years, five cents a year, sixty cents, and for the certificate' twelve and an half cents, making in all one dollar twenty-two and an half cents. The act under which the taxation was made authorizes an appeal to the court. (Stat. 1844, p. 114, § 2.) The costs must be retaxed, unless the clerk shall submit to deduct from his bill all except the amount above mentioned as taxable.
Ordered accordingly.